PD-0745-15
                              PD-0745-15                            COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 6/17/2015 10:26:13 PM
                                                                     Accepted 6/19/2015 2:00:11 PM
                                                                                     ABEL ACOSTA
                       NO. _____________________________                                     CLERK



                IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                            CAUSE NO. 13-13-00369-CR
                         (Transfer Case No. 05-13-00765-CR)

 __________________________________________________________________

        APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
      OF OPINION AND JUDGMENT IN CAUSE NO. 13-13-00369-CR
      (Transfer Case No. 05-13-00765-CR) ABOUT THE JUDGMENT IN
     CAUSE NO. NO. 219-8193-2012 FROM THE 119th DISTRICT COURT
                       OF COLLIN COUNTY, TEXAS
 __________________________________________________________________

                         JOSE ANGEL LERMA, Appellant

June 19, 2015                            VS.

                         THE STATE OF TEXAS, Appellee

 __________________________________________________________________

  APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
      TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
__________________________________________________________________

       COMES NOW, JOSE ANGEL LERMA, APPELLANT, by and through his

attorney, Derek M. Harkrider, and files this first unopposed motion for extension

of time to file a Petition for Discretionary Review (PDR), and in support thereof

would show as follows:

       1.       This is an appeal from the 119th Judicial District Court of Collin

County, Texas.        On August 16, 2012, a grand jury in Collin County, Texas
returned and filed a True Bill of Indictment against the Defendant, Jose Angel

Lerma, charging him with Driving While Intoxicated (DWI), a third degree felony.

On May 1, 2013, a jury found the Defendant guilty of the offense of Driving While

Intoxicated (DWI), a third degree felony. The Appellant was sentenced by the trial

court to ten (10) years imprisonment, however the sentence was suspended and the

defendant was placed on community supervision for seven years.

      2.    The Defendant appealed the conviction and sentence to the Court of

Appeals for the Fifth District of Texas at Dallas. Pursuant to Texas Government

Code § 73.001, the Supreme Court ordered the transfer of the case to the Thirteenth

Court of Appeals for the purpose of equalizing the dockets. After briefs were filed

by the Appellant and the State, on April 23, 2015, the Thirteenth Court of Appeals

issued a Memorandum Opinion affirming the trial court’s judgment. Appellant

timely filed a Motion for Rehearing, and Alternatively, Motion for Rehearing En

Banc. On May 21, 2015, the Thirteenth Court of Appeals denied the motions for

rehearing. Accordingly, the deadline to file a Petition for Discretionary Review is

on June 20, 2015.

      3.    The Appellant desires to file a Petition for Discretionary Review

(PDR). Although Derek Harkrider had been hired by Appellant to represent him

before the Thirteenth Court of Appeals, Mr. Harkrider was not initially contracted


                                        -2-
to represent Appellant to draft and file a PDR with the Court of Criminal Appeals

of Texas. On Monday, June 15, 2015, Mr. Harkrider was hired by Appellant to

draft and file a PDR and represent the Appellant in proceedings before the Court of

Criminal Appeals of Texas.

      4.     Because Mr. Harkrider was just recently hired for appellate

proceedings before the Court of Criminal Appeals, he needs additional time in

order to research, draft and file a PDR.      At this time, Appellant requests an

extension of time of an additional 30 days from the original deadline (June 20,

2015), which would be until July 20, 2015, in order to file a PDR with this Court.

      5.     Pursuant to Rule 68.2(c), the Court of Criminal Appeals may extend

the time to file a petition for discretionary review if a party files a motion

complying with Rule 10.5(b) no later than 15 days after the last day for filing the

petition. The Appellant has filed this Motion for Extension of Time within the

requisite time period. Therefore, the Appellant requests that the Court of Criminal

Appeals to extend his time to file the PDR for an additional 30 days after the

original deadline.

      6.     This is the FIRST request for extension of time or motion for leave to

file PDR requested by the Appellant. Accordingly, no prior extensions have been

granted.


                                        -3-
      7.    The State of Texas, Appellee, is UNOPPOSED, regarding this motion.

      8.    This motion is not requested for the purpose of delay, but so that

justice may be done.

      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests the honorable Court to grant an extension of thirty (30) days from the

original deadline (June 20, 2015) to file a Petition for Discretionary Review, which

would be an extension of time until July 20, 2015.

                                      Respectfully submitted,


                                      /s/ Derek M. Harkrider
                                      DEREK M. HARKRIDER
                                      Attorney at Law
                                      harkriderlaw@gmail.com
                                      TBN: 24000601
                                      P.O. Box 524138
                                      Houston, Texas 77052
                                      (956) 318-0099 Telephone
                                      (956) 318-0877 Facsimile
                                      Counsel for Appellant




                                        -4-
                         CERTIFICATE OF SERVICE

      I, DEREK M. HARKRIDER, hereby certify that on June 17, 2015, a true
and correct copy of the foregoing document has been forwarded via electronic
delivery to the State’s counsel of record, District Attorney Hon. Greg Willis, and
Hon. John Rolater and Hon. Libby Lange, Appellate Division, at 2100 Bloomdale
Road, Suite 100, McKinney, Texas 75071.


                                      /s/ Derek M. Harkrider
                                      DEREK M. HARKRIDER




                      CERTIFICATE OF COMPLIANCE

       I hereby certify, pursuant to Texas Rule of Appellate Procedure 9.4(i)(3),
that the foregoing motion conforms with Texas Rule of Appellate Procedure 9.4, in
that this brief is a computer generated document created in Corel Wordperfect X5,
is printed in a conventional typeface, to-wit, New Times Roman, in 14-point font,
and the computer generated word count of the parts of this motion to be counted
according to Rule 9.4(i)(1) is 618 words, excluding the caption, signature block,
certificate of compliance and certificate/proof of service. Therefore, this document
complies with the word count requirements as it does not exceed 15,000 words.



                                      /s/ Derek M. Harkrider
                                      DEREK M. HARKRIDER




                                        -5-